Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (U.S. Patent No. 3020826).
Regarding claim 1, Silva teaches:
A taco shell mold for cooking tortillas (Col. 1, lines 8-10), the taco shell mold comprising: 
a tortilla cage sized and shaped to accommodate a tortilla, the tortilla cage (Col. 2, lines 66-72; Figs. 1-3, #3, #4, and #35), comprising: 
an outer frame with a substantially U-shaped cross section (Col. 2, lines 66-72; Figs. 1 and 2, #4); and 
an inner frame nested within the outer frame (Col. 1, lines 67-72; Figs. 1 and 2, #3 and #4), the inner frame having a substantially U-shaped cross section (Col. 1, lines 67-72; Figs. 1 and 2, #3), wherein the inner frame is spaced from the outer frame, defining a tortilla slot between the inner frame and the outer frame (Col. 2, lines 66-72; Figs. 1-2, #3 and #4); and a handle attachment attached to the tortilla cage (Col. 2, lines 1-27; Figs. 1 and 2, #2, #13, and #14).

Regarding claim 3, Silva teaches the limitations of claim 1, which claim 3 depends on. Silva further teaches:
further comprising supports extending along the outer frame and the inner frame (Col. 2, lines 50-65; Fig. 1, #26, #33, and #34).

Regarding claim 4, Silva teaches the limitations of claim 3, which claim 4 depends on. Silva further teaches:
wherein the outer frame comprises a plurality of spaced longitudinal supports (Col. 2, lines 50-65; Fig. 1, #26, #33, and #34).

Regarding claim 5, Silva teaches the limitations of claim 3, which claim 5 depends on. Silva further teaches:
wherein the inner frame comprises a plurality of spaced latitudinal supports (Col. 2, lines 50-65; Fig. 1, #26, #33, and #34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (U.S. Patent No. 3020826) as applied to claim 1 above, and further in view of Molina (U.S. Patent No. 2664812).
Regarding claim 2, Silva teaches the limitations of claim 1, which claim 2 depends on, but does not explicitly teach a top spreader bar, however, Molina, in a similar field of endeavor, a mold for frying taco shells, teaches:
further comprising at least one top spreader bar (Col. 2, line 25 – Col. 3, line 16; Fig. 1, #16) extending from a first top edge of the outer frame, across top edges of the inner frame, and to a second top edge of the outer frame (Col. 2, line 25 – Col. 3, line 16; Fig. 1, #10, #16, and #38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold structure of Silva to incorporate the teachings of Molina and explicitly include a top spreader bar. The purpose, as stated by Molina, being for carrying and dipping and removing the entire structure (Col. 2, lines 41-42).	

Regarding claim 7, Silva teaches the limitations of claim 1, which claim 7 depends on, but does not teach a second tortilla cage nested within the tortilla cage, however, Molina, in a similar field of endeavor, a mold for frying taco shells, teaches:
further comprising a second tortilla cage nested within the tortilla cage (Col. 2, line 25 – Col. 3, line 16; Fig. 2, #10, #26, #28, and #32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tortilla cage of Silva to incorporate the teachings of Molina and include a second tortilla cage. The purpose, as stated by Molina, being for where larger constructions may be needed (Col. 3, lines 22-23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (U.S. Patent No. 3020826) as applied to claim 1 above, and further in view of De Gonia (U.S. Patent No. 2740349).
Regarding claim 6, Silva teaches the limitations of claim 1, which claim 6 depends on. Silva further teaches:
wherein: the outer frame comprises a plurality of spaced longitudinal supports (Col. 2, lines 50-65; Fig. 1, #4, #26, #33, and #34); the inner frame comprises a plurality of spaced latitudinal supports (Col. 2, lines 50-65; Fig. 1, #3, #26, #33, and #34).

Silva does not teach: 
the longitudinal supports and the latitudinal supports are positioned and arrange to form a grid-like pattern.

However, Molina, in a similar field of endeavor, a mold for frying taco shells, teaches:
the longitudinal supports and the latitudinal supports are positioned and arrange to form a grid-like pattern (Col. 2, lines 40-58; Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supports of Silva to incorporate the teachings of Molina and arrange them in a grid-like pattern. The purpose, as stated by Molina, being so the cooking oil may freely circulate (Col. 2, lines 54-55).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (U.S. Patent No. 3020826) as applied to claim 1 above, and further in view of Kizziar (U.S. Patent No. 3817163) and Lowery (U.S. Patent No. 5901993).
Regarding claim 8, Silva teaches the limitations of claim 1, which claim 8 depends on, but does not teach a removable handle attachment comprising a pair of tongs, however, Kizziar, in a similar field of endeavor, a cooking utensil, teaches:
wherein the handle attachment is removably attached to the cage (Figs. 1-8) and comprises: 
a pair of tongs (Col. 3, lines 10-18; Fig. 1, #40 and #40’) comprising: 
a first tong arm pivotally attached to a second tong arm (Col. 3, lines 10-18; Fig. 1, #40 and #40’); 
a first tong handle attached to a distal end of the first tong arm (Col. 3, lines 10-18; Fig. 1, #40, #40’, and #44); 
a second tong handle attached to a distal end of the second tong arm (Col. 3, lines 10-18; Fig. 1, #40, #40’, and #44’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle attachment of Silva to incorporate the teachings of Kizziar and have it be removable and comprise a pair of tongs. The purpose, as stated by Kizziar, being for safely manipulating the utensil between a first cooking position and a second inverted cooking position (Col. 1, lines 31-33).

Silva in view of Kizziar does not teach:
the pair of tongs comprising a first tong fork attached to a proximal end of the first tong arm; and 
a second tong fork 32 attached to a proximal end of the second tong arm, wherein the first tong form comprises first tong prongs that extend toward second tong prongs on the second tong fork

However, Lowery, in a similar field of endeavor, tongs for use with food frying molds, teaches:
the pair of tongs (Fig. 1, #1) comprising a first tong fork attached to a proximal end of the first tong arm (Col. 3, lines 41-48; Fig. 1, #20); and 
a second tong fork 32 attached to a proximal end of the second tong arm, wherein the first tong form comprises first tong prongs that extend toward second tong prongs on the second tong fork (Col. 3, lines 41-56; Fig. 1, #22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of tongs of Silva in view of Kizziar to incorporate the teachings of Lowery and have the tongs comprise a first and second tong fork. The purpose, as stated by Lowery, being for sandwiching the food article therebetween (Col. 4, lines 17-18).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (U.S. Patent No. 3020826) as applied to claim 1 above, and further in view of Molina (U.S. Patent No. 2664812) and Kizziar (U.S. Patent No. 3817163).
Regarding claim 9, Silva teaches the limitations of claim 1, which claim 9 depends on. Silva further teaches:
wherein the handle attachment is fixedly attached to the cage (Col. 2, lines 1-27; Figs. 1 and 2, #2, #13, and #14).

Silva does not teach:
Wherein the handle attachment comprises a fixed handle arm pivotally attached to the taco cage, the fixed handle arm comprising: 
a proximal end with a fixed handle bottom loop attached to a spreader bar loop extending from a spreader bar on the taco cage; and 
a distal end with a grasping surface.

However, Molina, in a similar field of endeavor, a mold for frying taco shells, teaches:
a spreader bar on the taco cage (Col. 2, line 25 – Col. 3, line 16; Fig. 1, #16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the taco cage of Silva to incorporate the teachings of Molina and include a spreader bar. The purpose, as stated by Molina, being for carrying and dipping and removing the entire structure (Col. 2, lines 41-42).

Silva in view of Molina does not teach:
Wherein the handle attachment comprises a fixed handle arm pivotally attached to the taco cage, the fixed handle arm comprising: 
a proximal end with a fixed handle bottom loop attached to a spreader bar loop extending from a spreader bar on the taco cage; and 
a distal end with a grasping surface.

However, Kizziar, in a similar field of endeavor, a cooking utensil, teaches:
wherein the handle attachment comprises a fixed handle arm pivotally attached to the taco cage (Col. 2, line 48 – Col. 3, line 9; Fig. 1, #28 and #40), the fixed handle arm comprising: 
a proximal end with a fixed handle bottom loop attached to a spreader bar (from the combination with Molina above) loop extending from a spreader bar on the taco cage (Col. 3, lines 10-67; Fig. 2, #40, #48, and #56); and 
a distal end with a grasping surface (Col. 3, lines 10-18; Fig. 1, #30).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle attachment of Silva in view of Molina to incorporate the teachings of Kizziar and have the handle attachment comprise a fixed arm pivotally attached to the taco cage, a proximal end, and a distal end. The purpose, as stated by Kizziar, being for safely manipulating the utensil between a first cooking position and a second inverted cooking position (Col. 1, lines 31-33).

Regarding claim 10, Silva in view of Molina and Kizziar teaches the limitations of clam 9, which claim 10 depends on. Kizziar further teaches:
wherein the grasping surface is a pair of finger loops (Col. 3, lines 10-18; Fig. 1, #30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748